REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory; 
the at least one processing device being configured to perform steps of: 
receiving a create volume request to create a given storage volume for a software container instance running on a container host device; 
parsing the given request to identify one or more replication-related parameters for the given storage volume, the identified one or more replication-related parameters comprising an availability parameter specifying whether the given storage volume should be configured with enhanced availability; 
responsive to the availability parameter specifying that the given storage volume should be configured with enhanced availability, creating a first logical storage volume on a first storage array and at least a second logical storage volume on a second storage array; 
establishing a replication link between the first logical storage volume on the first storage array and the second logical storage volume on the second storage array; and 
mounting the first logical storage volume and the second logical storage volume to a designated volume mount point in the software container instance; 
wherein mounting the first logical storage volume and the second logical storage volume to the designated volume mount point in the software container instance comprises: 
identifying a target path for the given storage volume; 
associating the first storage volume and the second storage volume with the identified target path for the given storage volume; and 
utilizing input-output multipathing functionality on the container host device to configure (i) one or more first input-output paths from the software container instance on the container host device to the first logical storage volume on the first storage array and (ii) one or more second input-output paths from the software container instance on the container host device to the second logical storage volume on the second storage array.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: receiving a create volume request to create a given storage volume for a software container instance running on a container host device; parsing the given request to identify one or more replication-related parameters for the given storage volume, the identified one or more replication-related parameters comprising an availability parameter specifying whether the given storage volume should be configured with enhanced availability; responsive to the availability parameter specifying that the given storage volume should be configured with enhanced availability, creating a first logical storage volume on a first storage array and at least a second logical storage volume on a second storage array; establishing a replication link between the first logical storage volume on the first storage array and the second logical storage volume on the second storage array; and mounting the first logical storage volume and the second logical storage volume to a designated volume mount point in the software container instance; wherein mounting the first logical storage volume and the second logical storage volume to the designated volume mount point in the software container instance comprises: identifying a target path for the given storage volume; associating the first storage volume and the second storage volume with the identified target path for the given storage volume; and utilizing input-output multipathing functionality on the container host device to configure (i) one or more first input-output paths from the software container instance on the container host device to the first logical storage volume on the first storage array and (ii) one or more second input-output paths from the software container instance on the container host device to the second logical storage volume on the second storage array.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 15 and 18, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136